UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7319



RASTAMAN MTUME OBALAJI MFUME I, a/k/a Herbert
Lee Bailey,

                                            Plaintiff - Appellant,

          and

HERBERT LEE BAILEY, JR.,

          versus


GENE BAKER; BERT CHRISTY; GLORIA SMITH; ETHEL
HORTON; EARLENE FORD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-94-1840-0-20BD)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rastaman Mtume Obalaji Mfume I, Appellant Pro Se. William Paul
Griggs, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Mfume I v. Baker,
No. CA-94-1840-0-20BD (D.S.C. Aug. 8, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2